Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 1 of 27 PagelD #:38349

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
RTC INDUSTRIES, INC., )
) Case No. 17 C 3595
Plaintiff, )
) District Judge Pacold
v. )
) Magistrate Judge Schenkier
)
FASTENERS FOR RETAIL, INC., )
)
Defendant. )

MEMORANDUM OPINION AND ORDER

Defendant Fasteners for Retail, Inc. (“FFR”) has filed a motion to compel plaintiff RTC
Industries, Inc. (“RTC”) to produce all documents and communications—privileged and non-
privileged—that pertain to the prosecution of patents related to RTC’s Profit Pusher 3 product
(doc. # 412: FFR’s Mot.). Specifically, FFR contends that RTC’s voluntary and knowing
production of privileged communications relating to this issue waived the attorney-client privilege
for any other privileged document addressing the same subject matter (see doc. # 413, at 2-22:
FFR’s 1/6/20 Rule 37.2 Ltr.). RTC disagrees (see doc. # 413-1, at 2-12: RTC’s 1/14/20 Rule 37.2
Resp.). The parties failed to come to an agreement during their lengthy (and contentious) meet and
confer (doc. # 413-2: 1/29/20 Meet and Confer Tr., at 4:23-75:2), so we are called upon once again

to resolve the parties’ discovery dispute. Our ruling on FFR’s motion to compel is set forth below.!

 

1 If we must refer to a sealed document, we attempt to do so without revealing any information that could be
reasonably deemed confidential. To the extent we discuss confidential information, however, we have done so because
it is necessary to explain the path of our reasoning. See In re Specht, 622 F.3d 697, 701 (7th Cir. 2010); Union Oil Co.
of Cal. v. Leavell, 220 F.3d 562, 568 (7th Cir. 2000).
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 2 of 27 PagelD #:38350

1.

We begin by describing the relevant background underlying this dispute. As an initial
matter, only four of the eight RTC patents-in-suit are relevant to FFR’s motion: U.S. Patent Nos.
9,149,132 (“the ‘132 patent”); 9,173,505 (“the ‘505 patent”); 9,504,321 (“the ‘321 patent”); and
9,635,957 (“the ‘957 patent”). FFR refers to these patents collectively as the “Profit Pusher 3
Patents” (FFR’s 1/6/20 Rule 37.2 Ltr. at 2). For ease of reference, we do as well.

Stephen Hardy is the sole named inventor on each of the four Profit Pusher 3 Patents (doc.
# 413, at 156, 531-32, 534-35, 537-38: Cover pages for the Profit Pusher 3 Patents). In response
to FFR’s Interrogatory No. 2, which seeks information about RTC’s first conception and first
reduction to practice for each asserted patent claim, RTC asserts that Mr. Hardy is the only
individual who conceived of and diligently reduced to practice the inventions claimed in the
asserted claims of the Profit Pusher 3 Patents (doc. # 413, at 311-20: RTC’s Suppl. Resps. & Objs.
to FFR’s Interrogs. 2 and 5, at 2-3). Specifically, RTC contends that Mr. Hardy conceived of and
diligently reduced to practice the inventions claimed in the asserted claims of the ‘132, ‘505, and
?321 patents no later than September 2, 2011, and the inventions claimed in the asserted claims of
the ‘957 patent no later than January 28, 2013 (/d. at 3).

FFR, however, contends that individuals other than Mr. Hardy contributed to the
conception of the alleged inventions claimed in the Profit Pusher 3 Patents (see, e.g., FFR’s 1/6/20
Rule 37.2 Ltr. at 2). Who exactly conceived of or contributed to the conception of the inventions

claimed in the Profit Pusher 3 Patents is relevant to determining who should be named as inventors

 

2 September 2, 2011 corresponds to the filing date of U.S. Provisional Application No. 61/530,736, and
January 28, 2013 corresponds to the filing date of U.S. Provisional Application No. 61/757,749 (see Cover pages for
the Profit Pusher 3 Patents). By identifying September 2, 2011 and January 28, 2013, it appears that RTC contends
these provisional applications are evidence of the latest date that the inventions of the respective Profit Pusher 3 Patents
were conceived. See Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998) (“The filing of a patent application serves
as conception and constructive reduction to practice of the subject matter described in the application”).
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 3 of 27 PagelD #:38351

on those patents, as each inventor named on a patent “must contribute in some significant manner
to the conception of the invention.” Falana v. Kent State Univ., 669 F.3d 1349, 1357 (Fed. Cir.
2012) (internal quotations omitted); see also Univ. of Pittsburgh of Commonwealth Sys. of Higher
Educ. v. Hedrick, 573 F.3d 1290, 1297 (Fed. Cir. 2009) (“Conception is the touchstone of
inventorship”), FFR argues that RTC’s failure to properly name all the proper individuals as
inventors on the Profit Pusher 3 Patents renders the patents invalid under 35 U.S.C. § 102(f) (see
doc. # 191: FFR’s Mot. For Leave to Amend Answer and Contentions to Include Newly-
Discovered Evidence of Unenforceability and Invalidity (“FFR’s Mot. to Amend”), at 1; doc. #
413, at 29-118: FFR’s 5th Suppl. Resps. & Objs. to RTC’s 1st Set of Interrogs., at 47).? See In re
Ver Hoef, 888 F.3d 1362, 1365 (Fed. Cir. 2018) (under 35 U.S.C. § 102(f), the failure to “accurately
name the correct inventors of a claimed invention” on a patent renders the patent invalid). FFR
also asserts that Mr. Hardy falsely declared that he is the sole inventor of the inventions claimed
in the Profit Pusher 3 Patents and that his and RTC’s failure to identify other individuals as
inventors constitutes inequitable conduct (see FFR’s Mot. to Amend at 1, 13-14; FFR’s 5th Suppl.
Resps. & Objs. to RTC’s 1st Set of Interrogs., at 47-48, 76-77).

On October 4, 2019, RTC produced documents Bates numbered RTC0249030-36,
RTC0249043-49, RTC0249050-56, RTC0249076, and RTC0249090-91 (doc. # 413, at 169-77:
FFR’s 11/26/19 Rule 37.2 Ltr., at 1). These documents, which RTC had previously withheld from
production on the basis of privilege (see id. at 1-2; RTC’s 1/14/20 Rule 37.2 Resp. at 2), are emails
from the late August-early September 2011 time frame involving RTC’s attorneys at Banner
Witcoff (RTC’s counsel of record in this case), and attachments to those emails (doc. # 413, at

178-216: 10/4/19 redacted versions of RTC0249030-36, RTC0249043-49, RTC0249050-56,

 

3 FFR’s motion to amend is pending before the district court judge.
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 4 of 27 PagelD #:38352

RTC0249076, and RTC0249090-91). Although RTC produced the email attachments
(photographs, figures, and presentations showing particular product designs) without redaction, it
produced the emails—found at RTC0249030, RTC0249043, RTC0249050, RTC0249076, and
RTC0249090—with certain portions redacted on the basis of attorney-client privilege or work-
product (/d.). (Hereafter, we refer to RTC0249030, RTC0249043, RTC0249050, RTC0249076,
and RTC0249090 as the “October 4 Emails.”) Two weeks later, RTC identified, pursuant to
Federal Rule of Civil Procedure 33(d), Bates number ranges encompassing the October 4 Emails
and their attachments as part of its third supplemental response to FFR’s Interrogatory No. 2
(RTC’s Suppl. Resps. & Objs. to FFR’s Interrogs. 2 and 5, at 4-5).

On November 26—the last day of pre-claim construction fact discovery—FFR sent a Rule
37.2 letter to RTC regarding its October 4 document production (FFR’s 11/26/19 Rule 37.2 Ltr.).
FFR claimed that (1) the unredacted portions of the October 4 Emails showed that the emails did
not contain any privileged information, and (2) even if the October 4 Emails did contain privileged
information, RTC had “waived privilege by using privilege simultaneously as a shield and a sword
to gain a strategic advantage” (/d. at 1-2). FFR requested that RTC produce the October 4 Emails
without redactions (/d. at 9). On December 6, RTC responded with a compromise “to avoid
burdening the Court with another discovery dispute”: RTC would produce the October 4 Emails
in unredacted form if FFR would agree that doing so would not waive “any privilege in the
underlying subject matters of the documents” (doc. # 413, at 322: 12/6/19 email from M.
Cooperman to G. Cutri). A few days later, RTC sent a more formal Rule 37.2 response to FFR’s
November 26 letter (doc. # 413-1, at 14-17: RTC’s 12/9/19 Rule 37.2 Resp.).

We thereafter held a status hearing with the parties on December 18 (doc. # 413, at 358-

79: 12/18/19 Hr’g Tr.). During the hearing, RTC raised the parties’ dispute over the October 4
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 5 of 27 PagelD #:38353

Emails, asserting that “[t]he documents are privileged” and reiterating its proposal to provide the
October 4 Emails in their entirety to FFR so long as FFR agreed that doing so did not waive any
privilege (/d. at 3:21-4:4). FFR did not agree to the proposal (/d. at 5:12-19). As part of the
discussion, we inquired into whether there was an order under Federal Rule of Evidence 502(d) in
the case (/d. at 5:20-21). The parties could not recall, and we told the parties to investigate the
issue further (Jd. at 5:22-6:7, 6:15-21, 8:3).*

The parties met and conferred two days later and discussed, among other things, FFR’s
November 26 Rule 37.2 letter (doc. # 413, at 324-29: Pages 50-69 from 12/20/19 Meet and Confer
Tr.). RTC reported that it would produce the October 4 Emails without redactions because, in its
view, the governing protective order—specifically, the provision based on Rule 502(d)—and an
agreement between the parties in a July 2017 filing dictated that the production would not result
in a waiver of privilege Ud. at 51:18-53:12, 56:7-12, 63:3-9). FFR did not agree with RTC’s non-
waiver argument, but it also did not oppose RTC’s agreement to produce the documents without
redaction (see, e.g., id. at 56:2-57:8, 57:18-22, 62:4-9, 63:16-18, 63:23-64:5).

On December 30, RTC re-produced the October 4 Emails with the same Bates numbers
but with all redactions removed (doc. # 413, at 330-43: 12/30/19 unredacted versions of
RTC0249030, RTC0249043, RTC0249050, RTC0249076, and RTC0249090; doc. # 413-1, at
119-20: RTC’s 12/30/19 Production Ltr.). RTC concedes that this subsequent re-production of the
October 4 Emails without redactions disclosed information that it contends is protected by the
attorney-client privilege (12/18/19 Hr’g Tr. at 4:1 (“The documents are privileged”); 1/29/20 Meet
and Confer Tr. at 50:2-3 (“These five documents we believe are privileged”)). FFR does not claim

otherwise (see, e.g., FFR’s 1/6/20 Rule 37.2 Ltr. at 9-12). Nonetheless, RTC contends that it made

 

4 As we will later discuss, the governing protective order does contain a provision based on Rule 502(d).
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 6 of 27 PagelD #:38354

this production pursuant to Federal Rules of Evidence 502(d) and (e) and “in an attempt to reach
a compromise and avoid burdening the Court with yet another unnecessary discovery dispute”
(RTC’s 1/14/20 Rule 37.2 Resp. at 1).

This production triggered another Rule 37.2 letter, which FFR sent one week later, on
January 6, 2020 (see FFR’s 1/6/20 Rule 37.2 Ltr.). FFR contends that RTC’s December 30
production waived the attorney-client privilege over not just the contents of the produced
documents, but over the subject matter of the documents—that is, the prosecution of patents related
to Profit Pusher 3 (/d. at 1). Accordingly, FFR requested that RTC produce a// documents that
relate to this subject matter in unredacted form, including the documents corresponding to 823
privilege log entries (Jd; doc. # 413, at 23-27: Ex. 1 to FFR’s 1/6/20 Rule 37.2 Ltr.). RTC refused
(see RTC’s 1/14/20 Rule 37.2 Resp.). The parties’ subsequent meet and confer did nothing to
resolve the issue (1/29/20 Meet and Confer Tr. at 4:23-75:2). FFR’s motion followed.

IL.

Our analysis starts with RTC’s lead argument: that we should not even consider FFR’s
January 6 Rule 37.2 letter because FFR’s complaints are untimely and should have been raised
previously during discovery (RTC’s 1/14/20 Rule 37.2 Resp. at 1). RTC first contends that FFR
should have raised its arguments in January 2019, when RTC identified the October 4 Emails and
their attachments on its privilege log (/d. at 2). This contention is makeweight. FFR’s issue is not
with the description of the October 4 Emails and their attachments on RTC’s privilege log; FFR’s
issue is with RTC’s decision to disclose certain privileged information by producing the October
4 Emails. In January 2019, RTC had not disclosed anything by way of the October 4 Emails or

their attachments because it was withholding them in their entirety at that time. Thus, the fact that
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 7 of 27 PagelD #:38355

RTC first identified the October 4 Emails as privileged in January 2019 has no bearing on the
timeliness of FFR’s argument.

RTC then takes issue with the fact that FFR did not raise any concerns with the October 4
Emails until November 26, the last day of pre-claim construction fact discovery and “nearly two
months” after RTC produced the documents (RTC’s 1/14/20 Rule 37.2 Resp. at 2). We agree that
FFR should have identified this issue to RTC earlier. But parties in complex cases, such as this
one, are often pushing hard in the month or so before the close of fact discovery—scheduling and
taking depositions, completing document productions, supplementing interrogatories, and
otherwise attempting to tie up every loose discovery end before the discovery deadline. From our
vantage point, that is what both RTC and FFR were doing here. In those circumstances, sometimes
issues do not get raised as promptly as they might if discovery had just begun. Ultimately, we do
not see anything in the record indicating that FFR delayed bringing its concerns about the October
4 Emails to RTC’s attention for an improper reason, or that RTC was prejudiced by that delay.

Finally, RTC appears to argue that FFR should have sought the production of the more
than 800 documents identified in FFR’s January 6, 2020 Rule 37.2 letter in its earlier November
26, 2019 Rule 37.2 letter (RTC’s 1/14/20 Rule 37.2 Resp. at 2-3). FFR, for its part, contends that
it did not confirm that RTC’s disclosure of the October 4 Emails constituted a subject matter waiver
applicable to other documents until it saw the entire content of the emails, which did not happen
until RTC re-produced the October 4 Emails without redactions on December 30 (see, e.g., 1/29/20
Meet and Confer Tr. at 11:18-12:3, 15:7-11, 18:24-19:10).

We also are not persuaded by this aspect of RTC’s untimeliness argument. The dispute
before us was an evolving one. When FFR sent its November 26 letter, RTC had not indicated that

its production of the October 4 Emails in redacted form was intended to be a voluntary disclosure
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 8 of 27 PagelD #:38356

of any attorney-client privileged information. To the contrary, the fact that RTC originally
produced the October 4 Emails with redactions stamped “Redacted AC-WP” (see 10/4/19 redacted
versions of RTC0249030-36, RTC0249043-49, RTC0249050-56, RTC0249076, and
RTC0249090-91) suggests that RTC’s contention (at least as of October 4, 2019) was that the
unredacted portions of the emails were not privileged. To be sure, FFR raised the sword/shield
argument in response to this production—which necessarily assumes the privileged nature of the
undisclosed portions of the documents—but it also asserted that the October 4 Emails were not
privileged (see FFR’s 11/26/19 Rule 37.2 Ltr. at 1-2). Given that FFR could not see the content of
the redacted information or how that information might inform the unredacted portions of the
October 4 Emails, it was reasonable for FFR to raise alternative arguments like this. It was likewise
reasonable for FFR, at this time, to only seek relief as to the five emails at issue. We do not fault
FFR for holding back on a request for a large-scale waiver and production of documents unless
and until it had confirmed the precise content of the October 4 Emails in their entirety.

Indeed, it was only later, on December 30, 2019, that (1) RTC affirmatively and
intentionally produced information that it asserts is subject to the attorney-client privilege; and (2)
FFR learned the entire content of the October 4 Emails. Within seven days, FFR sent its Rule 37.2
letter, in which it asserted a subject matter waiver over many hundreds of documents based on the
information contained in the October 4 Emails and intentionally disclosed by RTC. That is the
issue before us now, and it was timely raised by FFR.

Because we do not find that FFR’s motion should be summarily denied based on timeliness

concerns, we now move on to the merits of the parties’ arguments.
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 9 of 27 PagelD #:38357

II.

FFR contends that by disclosing the October 4 Emails without redactions while
simultaneously withholding other privileged documents, RTC is using its attorney-client privilege
as both a “sword” and “shield” (FFR’s 1/6/20 Rule 37.2 Ltr. at 13-14). FFR argues that by doing
so, RTC has waived the privilege for all documents pertaining to the same subject matter as the
October 4 Emails (/d. at 16). RTC counters, in essence, that no matter how selective its disclosure
of privileged documents might be, there can be no subject matter waiver here because the
governing protective order and an agreement made by the parties in July 2017 exclude all
intentional disclosures of privileged documents from constituting a waiver (see RTC’s 1/14/20
Rule 37.2 Resp. at 3-8).

We first discuss the “sword/shield” doctrine invoked by FFR and Federal Rule of Evidence
502, which addresses the disclosure of communications or information covered by the attorney-
client privilege or work product protection. Then, after setting forth the language of the protective
order provision and the agreement upon which RTC relies, we address the parties’ specific
arguments.

A.

A party generally waives the attorney-client privilege when it discloses privileged
documents to another party. See Burden-Meeks v. Welch, 319 F.3d 897, 899 (7th Cir. 2003);
Beneficial Franchise Co. v. Bank One, N.A., 205 F.R.D. 212, 215 (N.D. Ill. 2001).° One type of
waiver, known as subject matter waiver, occurs when a party’s disclosure of privileged documents

waives the privilege not only to the documents disclosed, but to all other documents relating to the

 

5 We follow Seventh Circuit law for “questions of attorney-client privilege and waiver of attorney-client
privilege” that do not implicate substantive patent law, and Federal Circuit law to the extent these issues do implicate
substantive patent law. Fort James Corp. v. Solo Cup Co., 412 F.3d 1340, 1346 (Fed. Cir. 2005) (applying Seventh
Circuit law); Medicines Co. v. Mylan Inc., 936 F. Supp. 2d 894, 899-900 (N.D. IIL, 2013).
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 10 of 27 PagelD #:38358

same subject matter. See Appleton Papers, Inc. v. E.P.A., 702 F.3d 1018, 1024 (7th Cir. 2012)
(“Generally, a party that voluntarily discloses part of a conversation covered by the attorney-client
privilege waives the privilege as to the portion disclosed and to all other communications relating
to the same subject matter”).° A court may apply a subject matter waiver when a party uses the
attorney-client privilege as both a “sword”—by disclosing certain privileged documents that help
its case—and a “shield”—by simultaneously withholding other documents on the same subject
(which may be less favorable) on the basis of privilege. See In re EchoStar Commc’ns Corp., 448
F.3d 1294, 1301 (Fed. Cir. 2006). In the patent context, for instance, an accused infringer who
relies upon an opinion of counsel (as a sword) to defend against a charge of willful infringement
is prevented from at the same time using the attorney-client privilege (as a shield) to withhold
other communications relating to the same subject matter. Jd. at 1299, 1301; Baxter Int’l, Inc. v.
Becton, Dickinson & Co., No. 17 C 7576, 2019 WL 3408813, at *8 (N.D. Ill. July 26, 2019). This
is done “out of concern for fairness, so that a party is prevented from disclosing communications
that support its position while simultaneously concealing communications that do not.” Fort James
Corp. v. Solo Cup Co., 412 F.3d 1340, 1349 (Fed. Cir. 2005); see also Goldman, Sachs & Co. v.
Blondis, 412 F. Supp. 286, 288 (N.D. Ill. 1976) (‘““[T]he privilege of secret consultation is intended
only as an incidental means of defense and not as an independent means of attack, and to use it in
the latter character is to abandon it in the former’) (quoting 8 Wigmore on Evidence, § 2327, at

638 (McNaughton rev. ed. 1961)).

 

§ Although the Seventh Circuit in Appleton Papers stated that Federal Rule of Evidence 502 “abolished the
dreaded subject matter waiver,” the appeals court made clear that what Rule 502 superseded was prior case law holding
that “any disclosure of privileged matter worked a forfeiture of any other privileged information that pertained to the
same subject matter.” Appleton Papers, 702 F.3d at 1026 (emphasis added) (internal quotations and alteration
omitted). Our discussion and definition of subject matter waiver, as governed by Rule 502(a), acknowledges that not
all disclosures forfeit the privilege as to other information about the same subject matter. Rather, as we discuss further
below, the disclosure must be intentional and the extension of the waiver must be based on fairness considerations.

10
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 11 of 27 PagelD #:38359

Rule 502 was enacted to, among other things, resolve “longstanding disputes in the courts
about” the circumstances under which subject matter waiver may apply. Fed. R. Evid. 502,
Explanatory Note to Advisory Committee Notes (revised 11/28/2007) (hereafter “Fed. R. Evid.
502 Explanatory Note”). Under Rule 502(a), a disclosure of attorney-client privileged information
in a federal proceeding waives the privilege as to other privileged, but undisclosed,
communications and information only when the “disclosure is (1) intentional, (2) the disclosed
and undisclosed material concern the same subject matter, and (3) fairness requires considering
the material together.” Fed. R. Evid. 502(a); Appleton Papers, 702 F.3d at 1026 (citing Fed. R.
Evid. 502(a)). Rule 502(a), however, “does not alter the substantive law regarding when a party’s
strategic use in litigation of otherwise privileged information obliges that party to waive the
privilege regarding other information concerning the same subject matter, so that the information
being used can be fairly considered in context.” Fed. R. Evid. 502, Addendum to Advisory
Committee Notes, Statement of Congressional Intent Regarding Rule 502 of the Federal Rules of
Evidence (hereafter “Fed. R. Evid. 502 Addendum”), subdivision (a).

Another purpose of Rule 502 was to respond “to the widespread complaint that litigation
costs necessary to protect against waiver of attorney-client privilege or work product have become
prohibitive due to the concern that any disclosure (however innocent or minimal) will operate as a
subject matter waiver of all protected communications or information.” Fed. R. Evid. 502
Explanatory Note. To that end, Rule 502(d) states that a “federal court may order that the [attorney-
client] privilege or [work product] protection is not waived by disclosure connected with the
litigation pending before the court—in which event the disclosure is also not a waiver in any other
federal or state proceeding.” Fed. R. Evid. 502(d). The intent of this subdivision is to enable the

court to issue an order that allows “the parties to conduct and respond to discovery expeditiously,

11
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 12 of 27 PagelD #:38360

without the need for exhaustive pre-production privilege reviews, while still preserving each
party’s right to assert the privilege to preclude use in litigation of information disclosed in such
discovery.” Fed. R. Evid. 502 Addendum, subdivision (d). The parties may similarly seek to reduce
the costs of privilege reviews by agreeing “to limit the effect of waiver by disclosure” under Rule
502(e). See Fed. R. Evid. 502(e); Fed. R. Evid. 502 Explanatory Note, subdivision (e). But for
such an agreement to provide “protection against non-parties from a finding of waiver by
disclosure, the agreement must be made part of a court order” under Rule 502(d). Fed. R. Evid.
502 Explanatory Note, subdivision (e).
B.

In July 2017, shortly after RTC initiated this litigation, the parties filed a report of their
planning meeting (doc. # 21: Jt. Status Rpt.). In that report, the parties proposed that “[p]ursuant
to Rule 502(d) of the Federal Rules of Evidence, the production or disclosure of privileged or work
product protected information is not a waiver in the pending case or in any other federal or state
proceeding” (/d. at 9).

Later, at a February 2019 hearing, we asked the parties whether a court order under Rule
502(d) had been entered and, if not, to consider whether they could agree to the entry of such an
order (see doc. # 413-1, at 71-117: 2/8/19 Hr’g Tr., at 40:2-15). The parties subsequently proposed,
and we entered, an agreed-to protective order that contains the following provision addressing the
disclosure of privileged information (“the Rule 502(d) Order”):

5. Inadvertent Disclosure:

a. The production of privileged or work-product protected documents,
electronically stored information or other information, whether inadvertent or
otherwise, is not a waiver of the privilege or protection from discovery in this case

or in any other federal or state proceeding. This shall be interpreted to provide the
maximum protection allowed by Federal Rule of Evidence 502.

12
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 13 of 27 PagelD #:38361

b. If a receiving party discovers that discovery may have been
inadvertently or otherwise unintentionally produced, it shall notify the producing
party in writing as soon as reasonably practicable after learning of the disclosure.
If a party inadvertently or otherwise produces or provides discovery which it
believes is subject to a claim of an applicable privilege, the producing party may
give written notice to the receiving party or parties that the information or material
is subject to a claim of privilege, and request that the information or material be
returned to the producing party or destroyed. If a party or non-party requests the
return or destruction, pursuant to this paragraph, of any discovery, the receiving
party(ies) shall not use or disclose, and shall within five (5) business days return to
the producing party all copies of such information or material or confirm that all
copies of such information or material have been destroyed. Within five (5)
business days of return or written confirmation of destruction of the material subject
to a claim of privilege, the producing party must provide a supplemental privilege
log describing the basis, correlated to each document (including identifying the
production number), for withholding each document as set forth in Rule
26(b)(5)(A)(ii)). Return or destruction of the information or material by the
receiving party shall not constitute an admission or concession, or permit any
inference, that the returned information or material is properly subject to a claim of
privilege, nor shall it foreclose any party from moving the Court for an order that
such information or material has been improperly designated for reasons other than
a waiver caused by the inadvertent production.

(doc. # 198: Parties’ Jt. Mot. for Protective Order; doc. # 198-1: Ex. A to Parties’ Jt. Mot. for
Protective Order, J 5; doc. # 201: Modified Protective Order, 5).
Cc.

RTC argues that the language of both the parties’ Rule 502(d) Order and July 2017
agreement allows it to intentionally disclose privileged information without fear of waiver. Thus,
according to RTC, its voluntary production of the October 4 Emails without redactions cannot
result in a subject matter waiver (see RTC’s 1/14/20 Rule 37.2 Resp. at 3-8).

We are not persuaded. Starting with the July 2017 agreement, RTC claims that the parties’
reference to subdivision (d) was merely a typographical error, and that what the report really meant
to convey was that the parties had reached a private agreement under Rule 502(e) that production
of privileged information is not a waiver (RTC’s 1/14/20 Rule 37.2 Resp. at 6-7 & n.6). FFR

disputes that there was any typographical error (1/29/20 Meet and Confer Tr. at 44:10-45:19). And,

13
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 14 of 27 PagelD #:38362

the language of the planning report as a whole contradicts RTC’s position. Under Rule 502(e), an
agreement “is binding only on the parties to the agreement, unless it is incorporated into a court
order” under Rule 502(d). Fed. R. Evid. 502(e) (emphasis added). However, the planning report
indicated the parties’ intent that the production of privileged information would not constitute a
waiver “in the pending case or in any other federal or state proceeding” (Jt. Status Rpt. at 9). That
broader protection can only be achieved by a Rule 502(d) order—which is clearly what the parties
sought. We see no evidence of any Rule 502(e) agreement that was intended to give the parties
_ rights or protections separate and apart from those conferred by the Rule 502(d) order the parties
later sought and the Court entered.

Indeed, we note that if the parties” July 2017 agreement meant what RTC now says it does,
both parties would have been permitted to use the attorney-client privilege as a sword and a shield.
In other words, FFR would be authorized to rely upon opinions of counsel (to the extent any exist)
to defend against RTC’s willful infringement allegations without disclosing all other legal
communications on the same subject matter, which it otherwise would have been required to do.
See In re EchoStar, 448 F.3d at 1301; Baxter, 2019 WL 3408813, at *8-9. We cannot imagine that
RTC agreed at the outset of this litigation—before any discovery had been taken—to permit FFR
to entirely avoid making the hard choice of whether to invoke an “opinion of counsel” defense.
See Baxter, 2019 WL 3408813, at *9 (“[R]elying upon an ‘opinion of counsel’ defense is not a
decision to be made lightly”). Similarly, recall that it was the parties who jointly proposed the
language of the Rule 502(d) Order, i.e., Paragraph 5 of the protective order, in July 2019. Again,
we doubt that RTC proposed language for a court order that gave FFR a free pass on determining
whether the upside of relying upon an opinion of counsel is worth the downside of disclosing other

privileged communications, especially before RTC likely knew whether FFR actually has any such

14
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 15 of 27 PagelD #:38363

opinions (see doc. # 180: 5/31/19 Scheduling Order, at 1 (setting the commencement of discovery
concerning advice of counsel for November 26, 2019 or seven days after the claim construction
ruling, whichever is later)).

Nor are we convinced by RTC’s current interpretation of the Rule 502(d) Order’s language.
At the outset, nowhere does the Rule 502(d) Order make specific reference to the “intentional”
production of privileged material. And while RTC argues that the use of the word “otherwise” in
Paragraph 5(a) must mean “intentional,” we disagree. True, the exclusion of document productions
from waiver “whether inadvertent or otherwise” (Modified Protective Order, J 5(a)) (emphasis
added) could be read, standing alone, to encompass any “intentional” productions (see RTC’s
1/14/20 Rule 37.2 Resp. at 4-5), However, “context matters.” Caraco Pharm. Labs., Lid. v. Novo
Nordisk A/S, 566 U.S. 399, 413-14 (2012). Here, the title of the Rule 502(d) Order indicates that
the language therein applies to “inadvertent” disclosures, not “inadvertent” and “intentional”
disclosures (Modified Protective Order, { 5).’ Furthermore, the parties elsewhere in the Rule
502(d) Order used the phrase “inadvertently or otherwise unintentionally produced” (Id., § 5(b)).
RTC does not convincingly explain why the word “otherwise” should be a proxy for “intentional”
in one part of the Rule 502(d) Order when elsewhere in the order it refers to “unintentional”
production.

In any event, even if we read Paragraph 5(a) of the protective order to exclude “intentional”
disclosures from waiver, an intentional disclosure of privileged material is not co-extensive with
a disclosure of privileged material for the purpose of gaining a tactical advantage. Consider a

situation where an attorney reviews a privileged document and, after careful consideration,

 

7 RTC contends that the “title does not eliminate the plain language of the paragraph” (RTC’s 1/14/20 Rule
37.2 Resp. at 5-6 n.5). However, here the title does not contradict or eliminate the plain language of Paragraph 5, but
instead is consistent with how we read that Paragraph.

15
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 16 of 27 PagelD #:38364

concludes that the document cannot be withheld on privilege grounds. The attorney subsequently
produces the document because it is relevant and responsive to the other side’s document requests.
The document, however, is privileged. Even though the attorney’s conclusion on privilege was
wrong—whether due to inexperience, lack of information about the case, or a mistaken
understanding of the law—the production of the specific document was still intentional. It makes
sense for a party to want to protect itself from a waiver in such a situation, particularly in complex
cases where numerous attorneys of varying experience may be reviewing documents for privilege.

Here though, RTC did not “intentionally” produce the October 4 Emails without redaction
based on an erroneous belief as to privilege; RTC produced these documents with the belief that
they were privileged and intending to rely upon them to support its case. In fact, it is not just RTC’s
disclosure of the October 4 Emails in unredacted form that is at issue, but RTC’s indication that it
would affirmatively use those documents in this litigation by citing those documents as supporting
its conception and reduction to practice contentions (RTC’s Suppl. Resps. & Objs. to FFR’s
Interrogs. 2 and 5, at 4-5). The Advisory Committee Notes make clear that Rule 502(d) “does not
alter the law regarding waiver of privilege resulting from having acquiesced in the use of otherwise
privileged information.” Fed. R. Evid. 502 Addendum, subdivision (d) (emphases added). One
example of acquiescence would be a producing party allowing its adversary to retain and use a
document even after the producing party realized that the adversary had the document and that it
was privileged. RTC here did more than merely “acquiesce[] in the use” of the privileged
information in the October 4 Emails; RTC showed its intent to potentially rely upon that
information to support its case. Neither Rule 502(d) nor the court order entered pursuant to this
subdivision provides a basis to forgo applying a subject matter waiver, if otherwise appropriate, in

these circumstances.

16
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 17 of 27 PagelD #:38365

Finally, we recognize that RTC has put a lot of emphasis on comments we made about the
Rule 502(d) Order during different hearings in this case, especially the December 18, 2019 hearing,
to support its argument (see, e.g., RTC’s 1/14/20 Rule 37.2 Resp. at 3-4; 1/29/20 Meet and Confer
Tr., at 24:23-25:15, 31:3-19, 35:3-7). These comments from the bench, however, were not rulings.
Nor were they made with the benefit of a review of the language of the Rule 502(d) Order, legal
research, or the parties’ complete presentation and framing of the issues involved. It was certainly
not the Court’s intent to give RTC license to selectively disclose and withhold privileged
documents at its will. As already noted, we doubt that RTC would approve of FFR’s disclosure of
opinions of counsel that support its case without the disclosure of other (potentially less favorable)
documents on the same subject matter, so we do not understand why RTC would expect to be
allowed to do something similar.

All of this is not to say that two parties cannot consent, by way of jointly seeking a court
order under Rule 502(d) or making an agreement under Rule 502(e), to each other’s use of their
respective attorney-client privilege as both a sword and a shield. But such a monumental departure
from the well-established principle of subject matter waiver, as codified by Rule 502(a), would
have to be clearly and unambiguously spelled out by the parties. For us to read the parties’ Rule
502(d) Order and July 2017 agreement as RTC requests, we would need to see clear evidence that
the parties intended to abandon the protections of the sword/shield doctrine. We find none here.

Iv.

In the end, RTC produced privileged documents based on aggressive interpretations of the
parties’ Rule 502(d) Order, our comments regarding that order, and the parties’ July 2017
agreement. RTC’s interpretations were wrong—none of these things precludes the application of

a subject matter waiver. Thus, we must determine whether such a waiver is appropriate.

17
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 18 of 27 PagelD #:38366

As already noted, under Rule 502(a), “waiver occurs only when disclosure is (1)
intentional, (2) the disclosed and undisclosed material concern the same subject matter, and (3)
fairness requires considering the material together.” Appleton Papers, 702 F.3d at 1026 (citing
Fed. R. Evid. 502(a)). The first element—intentional disclosure—is satisfied; indeed, RTC does
not dispute that it knowingly and intentionally produced the October 4 Emails in unredacted form.
The second element has more to do with the scope of the subject matter waiver if imposed (e.g.,
determining what undisclosed material concerns the “same subject matter” as the disclosed
material), so we will address that only if we find that a subject matter waiver is appropriate in the
first place. Thus, we now focus on whether “fairness. requires considering” other undisclosed
privilege material along with the October 4 Emails.

Subject matter waiver is reserved for those situations where “fairness requires a further
disclosure of related, protected information, in order to prevent a selective and misleading
presentation of evidence to the disadvantage of the adversary.” Fed. R. Evid. 502 Explanatory
Note, subdivision (a). Put another way, “[t]he idea is to limit subject matter waiver to situations in
which the privilege holder seeks to use the disclosed material for advantage in the litigation but to
invoke the privilege to deny its adversary access to additional materials that could provide an
important context for proper understanding of the privileged materials.” Baxter Int’l, Inc. v. AXA

Versicherung, 224 F. Supp. 3d 648, 656 (N.D. Ill. 2016) (internal quotations omitted).

 

8 The language of Rule 502(a) uses the words “disclosure” and “waives” separately and requires that the
“waiver” be intentional. Fed. R. Evid, 502(a). This ties into RTC’s argument that Rule 502(a) does not apply because
its disclosure of the October 4 Emails was not a waiver under the Rule 502(d) Order and the parties’ July 2017
agreement (RTC’s 1/14/20 Rule 37.2 Resp. at 8). But we are not merely considering RTC’s disclosure of the October
4 Emails; we are considering RTC’s disclosure and use of the October 4 Emails, ie, RTC’s citation to those
documents in its interrogatory responses. “[U]nder subdivision (a}(1) the party using an attorney-client communication
to its advantage in the litigation has, in so doing, intentionally waived the privilege as to other communications
concerning the same subject matter, regardless of the circumstances in which the communication being so used was
initially disclosed.” Fed. R. Evid. 502 Addendum, subdivision (a) (emphasis added). Moreover, given our rejection of
RTC’s attempt to use the Rule 502(d) Order and the parties’ July 2017 agreement to shield it from subject matter
waiver, the fact that an intentional disclosure is not always a “waiver” does not warrant ignoring Rule 502(a).

18
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 19 of 27 PagelD #:38367

“Determining whether the undisclosed material ought to be considered with the disclosed material
requires a case-specific analysis of the subject matter and adversaries.” Appleton Papers, 702 F.3d
at 1026.

RTC contends that it has not put its privileged information into the litigation in a “selective,
misleading, or unfair manner” and that its production of the October 4 Emails “was part of its
overall production of information in the ordinary course of discovery, without ulterior motives”
(RTC’s 1/14/20 Rule 37.2 Resp. at 9). In support of this contention, RTC points to the fact that it
produced 130 other documents on the same day it produced the October 4 Emails, including
documents that FFR now says supports its inventorship defenses and thus are potentially damaging
to RTC’s position (/d. at 9-10).

The mere fact that RTC produced other documents with the October 4 Emails (including
documents that may be unfavorable) says little, if anything, about RTC’s motivation for producing
the October 4 Emails themselves. Moreover, we note that RTC supplemented its response to FFR’s
Interrogatory No. 2 to identify the October 4 Emails and their attachments only two weeks after
the documents were produced, which suggests that when RTC produced the October 4 Emails and
their attachments, RTC knew that it would shortly thereafter supplement its interrogatory
responses to cite these documents. Thus, there is little doubt RTC produced these privileged
documents to advance its position on conception and reduction to practice.

That said, ‘we cannot fully know RTC’s motivation for producing the October 4 Emails
(and then removing their redactions) when it did and in the manner it did, But in the end, it does
not matter. The question we must answer is whether permitting RTC to use the unredacted versions

of the October 4 Emails without also making RTC produce other privileged documents regarding

19
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 20 of 27 PagelD #:38368

the same subject matter would result in “a selective and misleading presentation of evidence to the
‘disadvantage of” FFR. See Fed. R. Evid. 502 Explanatory Note, subdivision (a).

We find that it would. By citing the October 4 Emails in its response to FFR’s Interrogatory
No. 2, RTC signaled its intention to rely upon these documents to support its conception and
reduction to practice contentions. Then, when FFR challenged RTC’s production of these
documents in redacted form, RTC neither sought to recall the documents nor disclaim its reliance
upon them. Cf McCullough v. Hanley, No. 17 CV 50116, 2019 WL 3776962, at *12 (N.D. IL.
Aug. 12, 2019) (“When a privilege holding party will not use or does not use the disclosed
information affirmatively to influence a decision maker, no subject-matter waiver is found because
unfairness is lacking”); Patrick v. City of Chicago, 154 F. Supp. 3d 705, 715-16 (N.D. Ill. 2015)
(concluding that the plaintiff was not attempting to use certain conversations as a sword and a
shield because the plaintiff was “quite adamant that none of those conversations should be
admissible in this case”). Rather, RTC doubled down by disclosing the privileged information
contained in the documents. We doubt that RTC would do so for documents that it does not intend
to rely upon to respond to FFR’s inventorship-related defenses. Therefore, RTC has gained a
tactical advantage: it is using certain privileged documents (the unredacted versions of the October
4 Emails) to advance its conception and reduction to practice assertions while denying FFR access
to other privileged documents “that could provide an important context for proper understanding
of the” October 4 Emails. Baxter, 224 F. Supp. 3d at 656 (internal quotations omitted). Fairness
dictates that FFR be allowed to access these other privileged documents to test RTC’s reliance on
the privileged October 4 Emails that it chose to produce. See Medicines Co. v. Mylan Inc., 936 F.

Supp. 2d 894, 903-04 (N.D. Ill. 2013).

20
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 21 of 27 PagelD #:38369

In sum, subject matter waiver is appropriate in these circumstances. Our final task is to
determine the scope of this waiver. See Fed. R. Evid. 502(a)(2) (extending waiver only to
undisclosed communications or information that “concern the same subject matter” as the
disclosed communications or information).

V.

Unsurprisingly, the parties have differing views on the scope of any subject matter waiver.”
FFR seeks a subject matter waiver that extends to all communications and documents related to
the prosecution of patents related to Profit Pusher 3, and it identifies 823 documents that it says
fall into this category based on RTC’s privilege log descriptions (FFR’s 1/6/20 Rule 37.2 Ltr. at
1, 13-14; Ex. 1 to FFR’s 1/6/20 Rule 37.2 Lir.). As set forth in Exhibits 20A-20E of its Rule 37.2
letter, FFR identified these documents based on the similarity of their privilege log descriptions to
the log descriptions of the October 4 Emails (FFR’s 1/6/20 Rule 37.2 Ltr. at 16; doc. # 413, at 380-
529: Exs. 20A-20E of FFR’s 1/6/20 Rule 37.2 Ltr.).

But FFR’s waiver request is not limited to only these 823 documents; FFR wants RTC to
identify and produce all communications and documents concerning the same subject matter
“irrespective of whether they are on a privilege log or hit on search terms utilized in email
searching” (FFR’s 1/6/20 Rule 37.2 Ltr. at 13). Indeed, FFR wants RTC to produce

at least the materials listed on Exhibit 1 as well as any other materials or documents

located after a reasonable search (irrespective of whether they hit on any search

terms), including but not limited to draft applications and office actions as well as

all communications and analysis concerning the inventorship issues raised by FFR,

discussions with the patent office, and RTC’s approach to patent prosecution.

(Id. at 21).

 

° Despite the enormous amounts of ink expended by both parties in pressing their respective arguments,
neither RTC nor FFR spent any of it directing us to case law or other authority supporting their definitions of the
“same subject matter.”

21
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 22 of 27 PagelD #:38370

For its part, RTC argues that the October 4 Emails “specifically relate to prosecution of the
patent applications that matured into” the ‘132, ‘505, ‘321, and ‘957 patents, and that any subject
matter waiver should be limited only to the prosecution of those patents (RTC’s 1/14/20 Rule 37.2
Resp. at 10).!° According to RTC, “[t]he Profit Pusher 3 is a system of technologies and
components that are covered by, and relate to,” many patents and patent applications that are not
at issue in this case, and it contends that those prosecution documents should not be encompassed
by the subject matter waiver (see id.). RTC goes on to contend that only 160 out of the 823
documents identified by FFR in Exhibit 1 relate to the prosecution of the Profit Pusher 3 Patents
(id. at 11). To support this contention, RTC provided an exhibit to its Rule 37.2 response (Exhibit
28) that purports to show that the other 663 documents are not within the scope of any potential
subject matter waiver because they relate to “(1) post Patent Office filing counseling matters
relating to ProfitPusher 3 and ProfitPusher 3 patents; and (2) prosecution, or legal advice directed
to patents, products or components not at issue in this litigation” (/d.; doc. # 413-1, at 121-25: Ex.
28 to RTC’s 1/14/20 Rule 37.2 Resp.). Because RTC contends that post-filing matters are not
within the scope of any potential waiver, we presume that its reference to “prosecution” means
only pre-filing matters.

A.

“There is no bright line test for determining what constitutes the subject matter of a waiver,
rather courts weigh the circumstances of the disclosure, the nature of the legal advice sought and
the prejudice to the parties of permitting or prohibiting further disclosures.” Fort James Corp., 412
F.3d at 1349-50. Considering the parties’ contentions and these factors, we define the scope of

RTC’s subject matter waiver as follows.

 

10 We note, however, that none of RTC’s privilege log descriptions for these documents identifies a Profit
Pusher 3 Patent or the patent’s underlying application (see FFR’s 1/6/20 Rule 37.2 Ltr. at 12-13).

22
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 23 of 27 PagelD #:38371

First, the scope of the subject matter waiver is confined to documents and communications
relating to the prosecution of the Profit Pusher 3 Patents as we use that phrase in this opinion, i.e.,
the ‘132, ‘505, ‘321, and ‘957 patents. In other words, the waiver does not extend to the prosecution
of any other patents that cover or relate to the Profit Pusher 3 product but are not at issue in this
litigation. See Medline Indus., Inc. v. C.R. Bard, Inc., No. 16 C 3529, 2019 WL 3562660, at *1,
*4-6 (N.D. Ill. Aug. 2, 2019) (finding that the defendant’s waiver of privilege as to opinions of
counsel regarding the patents-in-suit did not waive the privilege as to other opinions regarding
unasserted patents that were in the same “patent family” as the patents-in-suit). We do not see the
relevance of prosecution communications or documents relating to patents that, although related
to the Profit Pusher 3 product, are not the patents that FFR seeks to invalidate or render
unenforceable based on its inventorship assertions. To be clear though, when we say that the scope
of the waiver is limited to the prosecution of the Profit Pusher 3 Patents, we mean the prosecution
of the non-provisional patent applications from which those patents matured and any patent
applications (provisional, non-provisional, or otherwise) upon which RTC relies to support its
conception and reduction to practice contentions regarding the Profit Pusher 3 Patents. As just one
example, if RTC contends that U.S. Provisional Application No. 61/530,736 supports its assertions
regarding the conception and reduction to practice of any of the inventions claimed in the Profit
Pusher 3 Patents, prosecution of that application is within the scope of the waiver.

Second, the subject matter waiver is further limited to only those prosecution documents
and communications that relate to the conception, reduction to practice, or inventorship of the
inventions claimed in the Profit Pusher 3 Patents. That is what the particular defenses at issue

address, and fairness does not require that FFR see attorney-client privileged documents and

23
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 24 of 27 PagelD #:38372

communications about any other aspects pertaining to the filing of and prosecution of the patent
applications related to the Profit Pusher 3 Patents.

Third, the subject matter waiver only extends to those documents and communications
created on or before the date that the non-provisional patent application for each Profit Pusher 3
Patent was filed. Specifically, for the inventions claimed in the ‘132 patent, July 9, 2014; the
inventions claimed in the ‘505 patent, July 11, 2014; the inventions claimed in the ‘321 patent,
October 9, 2015; and the inventions claimed in the ‘957 patent, February 12, 2016. The October 4
Emails all were generated prior to these dates. And, because these dates are the latest dates that
the inventions claimed in each respective Profit Pusher 3 Patent were conceived or reduced to
practice, see Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998) (“The filing of a patent
application serves as conception and constructive reduction to practice of the subject matter
described in the application”), they serve as an appropriate temporal stopping point for the
disclosure of documents or communications that might support or undermine RTC’s earlier
conception and reduction to practice contentions.

B.

While we are able to define the scope of the subject matter waiver, we are not in a position
to determine whether the 823 documents identified by FFR (or any other documents withheld or
redacted by RTC) fall within the scope of that waiver. As can be seen from comparing RTC’s
privilege log entries for the challenged documents (see Exhibits 20A-E to FFR’s Rule 37.2 letter)
and Exhibit 28 to RTC’s Rule 37.2 response, which seeks to “refine” those log entries, we cannot
rely on RTC’s privilege log descriptions to accurately describe the subject matter of the documents
it withheld. For instance, RTC’s January 2020 Rule 37.2 response contends that a number of

withheld or redacted documents relate to “other” unidentified patents, products, or components

24
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 25 of 27 PagelD #:38373

not at issue in this lawsuit, whereas in December 2019, RTC described these documents in its
eighth supplemental privilege log as addressing Profit Pusher 3 (compare, e.g., Ex. 20D to FFR’s
1/6/20 Rule 37.2 Ltr., with Ex. 28 to RTC’s 1/14/20 Rule 37.2 Resp.). As another example, RTC’s
eighth supplemental privilege log characterized multiple withheld or redacted documents as
pertaining to “manufacturing issues” (Ex. 20C to FFR’s 1/6/20 Rule 37.2 Ltr., log entries 6, 7, 58,
638, 16,268-72), but then, a month later, RTC asserted that those documents in fact relate to post-
Patent Office filing counseling matters relating to Profit Pusher 3 and Profit Pusher 3 Patents (Ex.
~ 28 to RTC’s 1/14/20 Rule 37.2 Resp.).!!

Thus, RTC must re-review all the documents listed on its privilege log (including the 823
documents called out by FFR); identify those documents that fall within the scope of the subject
matter waiver we have determined, independent of how the documents are described in any
privilege log or Exhibit 28 to RTC’s Rule 37.2 response; and produce those documents without
redaction. But RTC need only review those documents identified on its privilege log; it need not
perform additional searches for documents in its possession or review non-privileged (but non-
produced) documents in its possession. At this stage of litigation, all relevant and responsive
documents in RTC’s possession should already be produced or, if not produced, identified on
RTC’s privilege log—and more than three months after the close of pre-claim construction fact
discovery, it is too late for FFR to go back and say otherwise. Even so, RTC’s review should not
exclude communications and documents from the scope of the subject matter waiver simply
because they do not expressly refer to one of the Profit Pusher 3 Patents or a related application.

Notably, although RTC concedes that the October 4 Emails relate to the prosecution of the Profit

 

1 That RTC is still changing the description of its withheld and redacted documents—after eight supplements
and well after the close of pre-claim construction fact discovery—is extremely troubling, especially when the most
recent changes were apparently made with an eye towards avoiding the scope of a potential subject matter waiver.

25
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 26 of 27 PagelD #:38374

Pusher 3 Patents, none of its privilege log descriptions for these documents identifies any of these
patents (FFR’s 1/6/20 Rule 37.2 Ltr. at 12-13).
VI.

As we have explained, RTC was not at liberty to produce and rely upon the unredacted
October 4 Emails with the expectation that it could continue to withhold other privileged
documents and communications that relate to the same issues. Even so, we also recognize the
seriousness of ordering RTC to produce an untold number of privileged documents based on our
subject matter waiver finding.

Therefore, we provide RTC with the following option: if RTC disclaims any reliance on
the October 4 Emails for purposes of this litigation, we will require FFR to return them, and RTC
need not engage in the review and production required by Section V above. Allowing RTC to do
so will not prejudice FFR, as there is no unfairness “[w]hen a privilege holding party will not use
or does not use the disclosed information affirmatively to influence a decision maker.”

McCullough, 2019 WL 3776962, at *12.

26
Case: 1:17-cv-03595 Document #: 443 Filed: 03/09/20 Page 27 of 27 PagelD #:38375

CONCLUSION
For the foregoing reasons, we grant in part and deny in part FFR’s motion to compel (doc.
#412). RTC must inform FFR by March 16, 2020 whether it disclaims any reliance on the October
4 Emails for purposes of this litigation. If so, by March 23, FFR shall return the October 4 Emails
to RTC and not retain any copies. If RTC does not disclaim reliance, it must produce documents

in accordance with this opinion by April 6, 2020.

ENED

Lhd TAL

SIDNEY |. SCHENKIER
United States Magistrate Judge

DATE: March 9, 2020

27
